                                       UNITED STATES DISTRICT COURT
                                           DISTRICT OF MARYLAND

          CHAMBERS OF                                                               101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                         BALTIMORE, MARYLAND 21201
  UNITED STATES DISTRICT JUDGE                                                            (410) 962-7780
MDD_SAGchambers@mdd.uscourts.gov




                                                                February 17, 2021


    Donald McDuffin Williams
    62055-037
    Federal Correctional Complex-Petersburg
    P.O. Box 1000
    Petersburg, VA 23804

                      RE: Donald McDuffin Williams v. Midwest Recovery System, LLC
                          Civil Action No. SAG-20-204

    Dear Mr. Williams,

             I have received your Motion for Default Judgment, ECF 20. Federal Rule of Civil
    Procedure 55 governs a two-step process for obtaining default judgment against parties who fail
    to respond. Obtaining a default judgment is a two-step process. A party must first obtain a Clerk’s
    Order of Default by filing and serving by mail a motion for entry of default by the Clerk, and then
    file a separate motion for default judgment. Therefore, your motion for default judgment, ECF 20,
    is denied without prejudice until the two-step process is followed. I will extend the deadline for
    your filing to March 15, 2021.

               Despite the informal nature of this letter, it is an Order of the Court and will be docketed
    as such.

                                                             Sincerely yours,

                                                                      /s/

                                                             Stephanie A. Gallagher
                                                             United States District Judge

    cc:    Midwest Recovery Systems, LLC
           514 Earth City Plaza
           Earth City, Missouri 63045
